Citation Nr: 0818418	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  04-00 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected schizophrenic 
reaction, paranoid type.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

This case was remanded by the Board in August 2007 to allow 
for a readjudication of the claim and issuance of a 
supplemental statement of the case.  That action has been 
completed, and the case has now been returned to the Board 
for further appellate consideration.

The veteran appeared and testified at a personal hearing in 
August 2007 before a Veterans Law Judge who is no longer 
employed at the Board.  The veteran declined the opportunity 
for another hearing in February 2008.

This case has been advanced on the Board's docket due to the 
advanced age of the veteran.  See 38 U.S.C.A. §7107 (West 
2002 & Supp. 2007); 38 C.F.R. § 20.900(c) (2007).

Unfortunately, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required.


REMAND

The veteran contends that his hypertension is related to his 
active service and his service-connected schizophrenic 
reaction.  Specifically, the veteran contends that his 
service in Korea was extremely stressful and caused him to 
develop hypertension.  The veteran also contends that his 
service-connected psychiatric disability has resulted in 
stress that has caused or aggravated his high blood pressure.  

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
The Court has held that there must be evidence sufficient to 
show that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995). 

The veteran testified at his January 2007 hearing that he 
experienced several stressful situations while in Korea which 
led to his discharge for schizophrenic reaction, paranoid 
type.  The veteran further testified that his blood pressure 
spikes, causing headaches, when he is surprised or shocked by 
something.

The veteran has submitted an opinion from a private 
physician, dated February 2007.  The physician states that 
the trauma and stress the veteran experienced in Korea may 
have made him vulnerable to hypertension.  

The veteran has not been accorded a VA examination.  Based on 
the foregoing, it appears that a VA examination for the 
purpose of a nexus opinion is necessary to determine whether 
the veteran's hypertension was caused or aggravated by his 
service-connected schizophrenic reaction. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for a VA examination to determine the 
nature and etiology of the veteran's 
hypertension. The examination should be 
conducted by the appropriate specialist 
to determine whether the veteran's 
hypertension is due to or aggravated by 
his service-connected schizophrenic 
reaction, as well as whether 
hypertension is directly due to 
service. The claims file, including the 
February 2007 private physician 
opinion, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion 
of the examination, and the examination 
report must be annotated in this 
regard. 

Specifically the examiner is requested 
to provide an opinion as to (1) whether 
it is at least as likely as not that 
the veteran's service-connected 
schizophrenic reaction caused or 
aggravated his hypertension, and, if 
not, (2) whether it is at least as 
likely as not that the veteran's 
hypertension began in service or was 
manifested within one year of his 
discharge from service.  If the 
examiner is unable to form an opinion 
as to whether the veteran's service-
connected schizophrenic reaction caused 
or aggravated his hypertension without 
resort to speculation, the examiner 
should note such a conclusion in the 
report.

2.  Then, readjudicate the claim of 
service connection for hypertension.  
If the determination remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide the veteran and his 
representative a reasonable period of 
time in which to respond before this 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



